DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed December 1, 2021 has been entered. 
Claims 1-20 are pending in this application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Sierchio on December 14, 2021.
The application has been amended as follows: 
As per Claim 8
Claim 8, line 7, page 3, “a set of multi-plane parity data” should read as “a first set of multi-plane parity data”.
Claim 8, line 12, page 3, “the total number of planes to generate the second set of parity data” should read as “a total number of the set of multiple planes to generate a second set of parity data”.

Therefore, the examiner’s amendment of claim 8 reads as follows:

Claim 8
A non-transitory computer readable medium comprising instructions, which when executed by a processing device, cause the processing device to perform operations comprising:
detecting an error associated with host data written to a page of a storage area of a memory sub-system comprising a set of multiple planes;
executing a first parity generation operation based on a portion of the set of multiple planes of the host data to generate a first set of multi-plane parity data;
executing a second parity generation operation using the host data corresponding to a [[the]] total number of the set of multiple planes to generate [[the]] a second set of parity data; and 
performing a data recovery operation based at least in part on the first set of parity data and the second set of parity data.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Ohno et al. (U.S. Patent Application Publication No. 2018/0089078 A1) discloses: A method comprising:
receiving, by a processing device, host data to be written to a storage area including a set of multiple planes (Paragraph [0044]: “The nonvolatile semiconductor memory 1 includes a plurality of memory cell arrays 2. Two memory cell arrays 2 are illustrated in FIG. 2, but the nonvolatile semiconductor memory 1 may include three or more memory cell arrays 2. In some cases, the memory cell array 2 is referred to as a plane. Two planes are referred to as Plane 0 and Plane 1, respectively. Each memory cell array 2 includes a plurality of memory blocks (which are hereinafter simply referred to a block). Each block has a plurality of string 
Paragraph [0186]: “In the case where the device-using area 420B is realized as a UM area, the memory controller 18 can access the device-using area 420B by transmitting a UM write request, a UM read request, a UM delete request, and the like, which are commands for accessing the device-using area 420B, to the host 200 via the host IF control unit 300.”
Paragraph [0188]: “The UM read request may include a target UM area offset, a data length, and the like. When the UM read request is received, the host controller 410 obtains an actual memory address by adding a target offset address to the UM base address and so forth, then reads data from a location that corresponds to such a memory address, and transmits the data, which has been read, to the semiconductor memory device 100 via the communication IF control unit 412.”
The Examiner finds the host controller 410 reading data from a location that corresponds to such a memory address, and transmits the data, which has been read, to the semiconductor memory device 100 (i.e., the memory planes of semiconductor memory 1) via the communication IF control unit 412 as disclosed in Ohno teaches the claimed “receiving, by a processing device, host data to be written to a storage area including a set of multiple planes”.);
executing a first parity generation operation based on a portion of the set of multiple planes of the host data to generate a set of multi-plane parity data 
(Paragraph [0180]: “The main memory 420, for example, is configured with DRAM. The main memory 420 includes a host-using area 420A and a device-using area 420B. The host-using area 420A is used as a program-loading area when the host 200 executes the operating system or various programs, or is used as a work area when the host 200 executes a program that is loaded onto the program-loading area. The device-using area 420B can be used as a cache area for data that is used by the semiconductor memory device 100. As an example of data that can be cached in the device-using area 420B, there is a logical-to-physical conversion 
Paragraph [0190]: “Next, writing of data to the nonvolatile semiconductor memory 1, generation of the reproduction information Parity 1, and timing for retention of the reproduction information Parity 1 are described.”
Paragraph [0192]: “FIG. 23 is a sequence diagram illustrating an example in which the write data is transferred to the nonvolatile semiconductor memory 1 and the reproduction information Parity 1 is transferred to the device-using area 420B at the same timing as in FIG. 18. That is, FIG. 23 illustrates a processing sequence for the transfer of the write data to the nonvolatile semiconductor memory 1 and the transfer of the reproduction information Parity 1 to the device-using area 420B in a case where the pieces of data that are to be written to (WL0, SU0) to (WL0, SU3) are transferred from the memory controller 18 to each nonvolatile semiconductor memory 1 at points in time T0 to T3, and where the pieces of data that are to be written to (WL1, SU0) to (WL1, SU3) are transferred from the memory controller 18 to each nonvolatile semiconductor memory 1 from time T4 to T5.”
Paragraph [0196]: “At time T0, the memory controller 18 transfers data that is to be written to (WL0, SU0), that is, WLSU #1, to each nonvolatile semiconductor memory 1. At this time, the memory controller 18 generates reproduction information Parity 1 (Plane 0, WL0, SU0) and reproduction information Parity 1 (Plane 1, WL0, SU0), and then transfers the generated reproduction information Parity 1 to the device-using area 420B through the host controller 410 for storage.”
The Examiner finds the generation of the reproduction information Parity 1 (Plane 0, WL0, SU0) and reproduction information Parity 1 (Plane 1, WL0, SU0), and then transfers the generated reproduction information Parity 1 to the device-using area 420B through the host ;
storing the set of multi-plane parity data in a cache memory of a controller of a memory sub-system (The Examiner finds the generation of the reproduction information Parity 1 (Plane 0, WL0, SU0) and reproduction information Parity 1 (Plane 1, WL0, SU0), and then transfers the generated reproduction information Parity 1 to the device-using area 420B through the host controller 410 for storage as disclosed in Ohno teaches the claimed “executing a first parity generation operation based on a portion of the set of multiple planes of the host data to generate a set of multi-plane parity data”.).
However, the Examiner finds Ohno does not teach or suggest the claimed “executing a second parity generation operation based on the set of multiple planes of the host data to generate a set of multi-page parity data; storing the set of multi-page parity data in the cache memory of the controller of the memory sub-system; and performing a data recovery operation based on the set of multi-plane parity data and the set of multi-page parity data.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
Independent claims 8 and 14 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 8 and 14 are allowable for the same reasons as set forth above in claim 1.	
Claims 2-7, 9-13 and 15-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112